NOTE: This order is n0nprecedentia1.
d United States Court of AppeaIs
for the Federal Circuit
FORT PROPERTIES, INC.,
Plain,tiff-Appellee,
V.
AMERICAN MASTER LEASE LLC, '
Defendant-Appellant.
2009-1242
Appea1 from the United States DiStrict C0urt for the
Centra1 District of Ca1if0rnia in case n0. 07-CV-365,
Judge AndreW J. Gui]f0rd.
ON MOTION
ORDER
The appellant moves for a 45-day extension of time,
until Apri1 4, 2011, to file its replacement opening brief.
Up0n consideration thereof
IT IS ORDERED THATZ

FORT PROPERTIES V. AM`ERICAN lVlASTER 2
The motion is granted No further extensions should
be anticipated
FoR THE CoURT
 1 4 mm /s/ Jan H0rba1y
Date J an Horbaly
Clerk
cc: Arianna Frank1, Esq. »
Anthony G. Graham, Esq.
U.S. COURl' LSFU
32 1 THE FED UlT
FEB114 2011
1AnHoRBm
ocean
|'l\Q¢--nn
§§
2-25